Citation Nr: 1039728	
Decision Date: 10/25/10    Archive Date: 11/01/10

DOCKET NO.  07-01 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1962 until April 1965.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a May 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied service connection for the above-referenced 
claims.  


FINDINGS OF FACT

1.  The preponderance of the evidence does not show that the 
Veteran's hearing loss is etiologically related to his period of 
active service.  

2.  The preponderance of the evidence does not show that the 
Veteran's current tinnitus is etiologically related to his period 
of active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing 
loss have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 
(2010).

2.  The criteria for service connection for tinnitus have not 
been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2010); 38 
C.F.R. §§ 3.3.03, 3.304, 3.307, 3.309 (2010).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCCA), 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010), 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010) requires VA 
to assist a claimant at the time he or she files a claim for 
benefits.  As part of this assistance, VA is required to notify 
claimants of the information and evidence necessary to 
substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1).

Specifically, VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will attempt to provide; and (3) that the 
claimant is expected to provide.  Beverly v. Nicholson, 19 Vet. 
App. 394, 403 (2005).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including:  (1) 
Veteran status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) the degree 
of disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Specifically, the notice must include notice that a disability 
rating and an effective date for the award of benefits will be 
assigned if service connection is awarded.  Id. at 486.

The U.S. Court of Appeals for the Federal Circuit previously held 
that any errors in notice required under the VCAA should be 
presumed to be prejudicial to the claimant unless VA shows that 
the error did not affect the essential fairness of the 
adjudication.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).  Under Sanders, VA bore the burden of proving that such an 
error did not cause harm.  Id.  

However, in the recent case Shinseki v. Sanders, 129 S.Ct. 1696 
(2009), the United States Supreme Court held that the Federal 
Circuit's blanket presumption of prejudicial error in all cases 
imposed an unreasonable evidentiary burden upon VA.  Rather, in 
Shinseki v. Sanders, the Supreme Court suggested that 
determinations concerning prejudicial error and harmless error 
should be made on a case-by-case basis.  Id.  As such, in 
conformance with the precedents set forth above, on appellate 
review the Board must consider, on a case-by-case basis, whether 
any potential VCAA notice errors are prejudicial to the claimant. 

By letter dated in December 2005, the Veteran was notified of the 
information and evidence necessary to substantiate his claims.  
VA told the Veteran what information he needed to provide, and 
what information and evidence that VA would attempt to obtain.  
Under these circumstances, the Board finds that VA has satisfied 
the requirements of the VCAA.  

VA satisfied the notice requirements under Dingess in a March 
2006 letter, wherein VA informed the Veteran as to the type of 
evidence necessary to establish a disability rating or effective 
date.  Adequate notice has been provided to the Veteran prior to 
the transfer and certification of his case to the Board, and 
thus, compliance with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) have been met.  Nonetheless, in light of 
the Board's denial of the Veteran's claims, no disability rating 
or effective date will be assigned, so there can be no 
possibility of any prejudice to the appellant under the Court's 
holding.  

Next, the VCAA requires that VA make reasonable efforts to assist 
the claimant in obtaining evidence necessary to substantiate a 
claim.  The Veteran's relevant VA medical treatment and service 
treatment records have been obtained.  He was afforded an 
appropriate VA medical examination.  There is no indication of 
any additional, relevant records that the RO failed to obtain.

In sum, the Board finds that the duty to assist and duty to 
notify provisions of the VCAA have been fulfilled and no further 
action is necessary under the mandates of the VCAA.    

Legal Criteria for Service Connection

Service connection means that the facts, shown by the evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was aggravated 
during service.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.304.

In order to prevail on the issue of service connection for any 
particular disability, there must be medical evidence of a 
current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
see also Pond v. West, 12 Vet. App. 341, 346 (1999). 

Service connection for certain organic diseases of the nervous 
system, such as hearing loss, may also be established based on a 
legal "presumption" by showing that it manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 
3.309.

Under 38 C.F.R. § 3.385, impaired hearing will be considered a 
disability for purposes of the laws administered by VA when the 
threshold level in any of the frequencies 500, 1000, 2000, 3000, 
and 4000 Hertz is 40 decibels or greater; or the thresholds for 
at least three of these frequencies are 26 decibels or greater; 
or speech recognition scores are less than 94 percent.  38 C.F.R. 
§ 3.385.  The criteria of 38 C.F.R. § 3.385 operates only to 
establish when a hearing loss can be service connected.  Hensley 
v. Brown, 5 Vet. App. 155, 159 (1993).  The failure to meet these 
criteria at the time of the veteran's separation from active 
service is not necessarily a bar to service connection for 
hearing loss disability.  However, once hearing impairment is 
established under the criteria of 38 C.F.R. § 3.385, a claimant 
may nevertheless establish service connection for a current 
hearing loss disability by submitting evidence that the current 
disability is causally related to service.  See 38 C.F.R. § 
3.303(d); see also Hensley, 5 Vet. App. at 160; Heuer v. Brown, 7 
Vet. App. 379, 384 (1995).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
more persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors v. 
Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 
(1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal 
weight is not accorded to each piece of evidence contained in the 
record; every item of evidence does not have the same  probative 
value.

The Merits of the Claims

The Veteran essentially contends that he currently has bilateral 
hearing loss and tinnitus as a result of his military service.  
He states that he experienced noise exposure while on active 
duty.  It is his contention that his current hearing loss and 
tinnitus are attributable to his military noise exposure.   

The Veteran's service personnel records have been associated with 
the claims file and show that the Veteran served as an 
electrician's mate in the U.S. Navy.  These records are negative 
for any indication that the Veteran received any awards or 
decorations indicative of participation in combat.  

The claims file reflects that in March 2006, the RO conceded that 
the Veteran experienced acoustic trauma during his military 
service as an electrician's mate due to exposure to noise from 
electrical power plants, generators, and motors.  

The Veteran's service medical records were obtained and are 
negative for a report or diagnosis of a hearing disability during 
service.  An April 1962 enlistment report of medical examination 
shows that the clinical examination of the Veteran's hearing was 
generally normal; he achieved 15/15 bilaterally on a whispered 
voice test.  Similarly, the April 1965 separation report of 
medical examination shows that the clinical examination of his 
hearing was generally normal.  He underwent an audiological 
evaluation at that time, which revealed that pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
0
-5
LEFT
5
5
10
10
5
The Veteran's post-separation VA medical treatment records 
reflect the first indications of a hearing loss disorder in 
October 2005.  An October 2005 audiology consult record includes 
the Veteran's report of difficulty understanding speech in the 
presence of background noise.  He reported a history of military 
noise exposure and denied any post-separation occupational or 
recreational noise exposure.  The Veteran also stated that he 
experienced bilateral tinnitus that was constant.  The Veteran 
underwent a clinical examination and the examination report seems 
to indicate that an audiogram was displayed.  Following the 
examination, the examiner concluded that the results were 
consistent with cochlear involvement in the right ear exacerbated 
by aging.  She stated that retrocochlear pathology could not be 
ruled out as a contributing factor to the hearing loss in the 
left ear, as evidenced by positive decay and asymmetric hearing 
loss worse in the left ear.  The examiner stated that significant 
medical problems remained a contributing factor and military 
noise exposure was likely a factor.  

In support of his claim, the Veteran submitted was appears to the 
audiogram from the October 2005 audiology consult.  While it is 
undated, the assessment was performed by the same examiner who 
evaluated the Veteran during the October 2005 audiology consult.  
(As noted above, the October 2005 consult record indicated that 
an audiogram was produced.)  On the audiological evaluation, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
35
35
30
30
LEFT
25
30
35
50
55

Speech audiometry scores were not reported.  

In April 2006, the Veteran underwent a VA audiology examination 
to assess his claimed hearing disorders.  The associated report 
reflects that the claims file was reviewed by the examiner in 
conjunction with the examination.  The Veteran reported having 
hearing loss for a few years and tinnitus for the past ten years.  
The examiner noted that military noise exposure had been 
conceded.  On the audiologic evaluation conducted by the 
examiner, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
30
30
25
LEFT
25
30
40
60
55

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear at 65 decibels, and 100 percent in the 
left ear at 70 decibels.  The examiner diagnosed the Veteran with 
mild sensorineural hearing loss in the right ear and mild to 
moderate sensorineural hearing loss.  Overall severity of the 
Veteran's hearing loss was characterized as mild, bilaterally.  
The examiner stated that the results of the examination were 
consistent with a history of noise exposure.  She stated that 
although the Veteran's military noise exposure was conceded, the 
Veteran's separation audiogram indicated that his hearing was 
normal.  The examiner essentially concluded that due to this, the 
Veteran's hearing loss and tinnitus were less likely than not 
related to his military service.  
   
Hearing Loss

Having carefully reviewed the evidence of record, the Board finds 
that the preponderance of the evidence weighs against the 
Veteran's claim for service connection for bilateral hearing 
loss.  While the medical evidence shows that the Veteran 
currently suffers from hearing loss as defined by 38 C.F.R. 
§ 3.385, such medical evidence does not demonstrate that his 
current hearing disorder is etiologically related to his period 
of active service.  In this regard, the Board notes that the 
Veteran's service treatment records are negative for a report or 
diagnosis of hearing loss.  Indeed, the April 1965 separation 
report of physical examination shows that clinical evaluation of 
the ears was normal; the associated audiological examination does 
not show that the Veteran had hearing loss as defined by VA 
regulations.  Thus, the Board finds that the Veteran's hearing 
was essentially normal during service.  This fact, in conjunction 
with the medical evidence showing that current hearing loss is 
unrelated to service, the Board further concludes that service 
connection is not warranted.  

The Board also points out that there is no indication that the 
Veteran had hearing loss within the meaning of a VA hearing loss 
disability until October 2005, approximately forty years after 
his separation from active service.  Moreover, the medical 
evidence shows that the Veteran reported that his difficulty 
hearing first manifested a few years prior to the April 2006 VA 
examination, which is approximately sometime in 2003.  
Accordingly, his claim has not been established based on the 
legal presumption given for diseases that manifest within one 
year from the date of separation.  See 38 C.F.R. §§ 3.307, 3.309.  
In any case, the Board notes that evidence of a prolonged period 
without medical complaint and the amount of time that elapsed 
since active duty service can be considered as evidence against a 
claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

In reaching the foregoing conclusion, the Board has also 
considered the October 2005 medical statement from the Veteran's 
VA physician that the military noise exposure was likely a factor 
in the Veteran's hearing conditions.  Although physician's 
statement is seemingly favorable to the Veteran, the Board must 
conclude that it is of limited probative value and does not 
provide basis to warrant service connection.  While the 
conclusions of a physician are medical conclusions that the Board 
cannot ignore or disregard, see Willis v. Derwinski, 1 Vet. App. 
66 (1991), the Board is free to assess medical evidence and is 
not compelled to accept a physician's opinion.  See Wilson v. 
Derwinski, 2 Vet. App. 614 (1992).  

In this regard, the Board notes initially notes that the 
Veteran's VA physician did not expressly diagnosis the Veteran 
with an actual hearing disorder.  Nevertheless, the physician's 
statement relating the hearing conditions to the Veteran's 
military noise exposure is of a lesser probative value because 
the physician did not expressly provide a detailed rationale to 
support her conclusion.  The value of a physician's statement is 
dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion."  
Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical 
opinion is inadequate when it unsupported by medical evidence.  
Black v. Brown, 5 Vet. App. 177, 180 (1993).  See also, Knightly 
v. Brown, 6 Vet. App. 200 (1994); Miller v. West, 11 Vet. App. 
345, 348 (1998) (medical opinions must be supported by clinical 
findings in the record and conclusions of medical professionals 
which are not accompanied by a factual predicate in the record 
are not probative medical opinions). 

In contrast, the Board finds highly probative the April 2006 VA 
examiner's opinion.  Based on clinical and diagnostic testing of 
the Veteran and review of the claims file, the examiner 
determined that the Veteran's hearing loss was less likely as not 
the result of his military service.  The Board finds this opinion 
to be probative, as it is definitive, based on a complete review 
of the Veteran's entire claims file, and supported by detailed 
rationale.  Accordingly, it is found to carry significant weight.  
Among the factors for assessing the probative value of a medical 
opinion are the physician's access to the claims files and the 
thoroughness and detail of the opinion.  See Prejean v. West, 13 
Vet. App. 444, 448-49 (2000).  The Veteran has not provided any 
competent medical evidence to rebut the opinion against his claim 
or otherwise diminish its probative weight.  See Wray v. Brown, 7 
Vet. App. 488, 492-93 (1995).  

Tinnitus

With regard to his claim for service connection for tinnitus, 
there is no medical evidence that the Veteran has a current 
diagnosis of tinnitus or of a medical opinion indicating that his 
tinnitus is related to his period of active service.  In this 
regard, the October 2005 VA treatment record and the April 2006 
VA examination report reflect the Veteran's report of tinnitus.  
However, the examiners did not diagnose the Veteran with a 
tinnitus condition.  As a result, the Board cannot definitively 
conclude that the Veteran has a current tinnitus diagnosis.  A 
threshold requirement for the granting of service connection is 
evidence of a current disability.  In the absence of evidence of 
a current disability there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Thus, there is no basis 
to grant the claim for service connection in this instance.

However, in view of the subjective nature of tinnitus, assuming 
without conceding that the Veteran does suffer from tinnitus as 
he has previously reported, there is no medical evidence of a 
nexus to service.  Again, the Board finds probative the April 
2006 VA examiner's opinion that tinnitus was less likely than not 
the result of the Veteran's military service.  This opinion is 
considered probative as it is definitive, based upon a complete 
review of the Veteran's entire claims file, and supported by 
detailed rationale.  Accordingly, the opinion is found to carry 
significant probative weight.  Again the Board notes that the 
factors considered when assessing the probative value of a 
medical opinion include the physician's access to the claims file 
and the thoroughness and detail of the opinion.  See Prejean v. 
West, 13 Vet. App. 444, 448-49 (2000).  The Veteran has not 
provided any competent medical evidence or credible lay evidence 
to rebut the opinion against the claim or otherwise diminish its 
probative weight.  See Wray v. Brown, 7 Vet. App. 488, 492-93 
(1995).

Here, the Board has also given consideration to the seemingly 
favorable October 2005 opinion of the Veteran's treating VA 
physician that his military noise exposure was likely a factor in 
the Veteran's hearing conditions.  See Wilson v. Derwinski, 2 
Vet. App. 614 (1992) (The Board is free to assess medical 
evidence and is not compelled to accept a physician's opinion.).  
However, as noted above, the physician did not explicitly 
diagnosis the Veteran with a tinnitus disorder, nor did she 
provide a detailed rationale to support the conclusion reached.  
See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the value of a 
physician's statement is dependent, in part, upon the extent to 
which it reflects "clinical data or other rationale to support 
his opinion."); Black v. Brown, 5 Vet. App. 177, 180 (1993) (a 
medical opinion is inadequate when it unsupported by medical 
evidence).  See also, Knightly v. Brown, 6 Vet. App. 200 (1994); 
Miller v. West, 11 Vet. App. 345, 348 (1998) (medical opinions 
must be supported by clinical findings in the record and 
conclusions of medical professionals which are not accompanied by 
a factual predicate in the record are not probative medical 
opinions).

The United States Court of Appeals for the Federal Circuit has 
recognized the Board's "authority to discount the weight and 
probity of evidence in light of its own inherent characteristics 
and its relationship to other items of evidence."  Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  "[I]t is not error 
for the BVA to favor the opinion of one competent medical expert 
over that of another when the Board gives an adequate statement 
of reason or bases.  It is the responsibility of the BVA, . . . 
to assess the credibility and weight to be given to evidence. "  
Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Accordingly, the 
Board finds the October 2005 VA physician's statement to of a 
lesser probative value, as compared to the April 2006 VA 
examiner's opinion.  
 
Moreover, the Veteran reported that his constant tinnitus first 
manifested approximately ten years prior to the April 2006 VA 
examination, or sometime in 1996, which is more than thirty years 
after his separation from service.  The Board reiterates that 
evidence of a prolonged period without medical complaint and the 
amount of time that elapsed since active duty service can be 
considered as evidence against a claim.  Maxson, 230 F.3d at 
1333.  

Conclusion

In view of the in-service findings of bilateral hearing that was 
within normal limits, coupled with the absence of any evidence of 
tinnitus in service, and the lengthy period following service 
without treatment, there is no evidence of continuity of 
symptomatology, and this weighs against the Veteran's claim.  
Indeed, the Board again highlights the Veteran's April 2006 
report essentially that his hearing loss began in approximately 
2003 and that his tinnitus began in approximately 1996.  In any 
account, the Board has also given consideration to any statements 
that may suggest a continuity of symptomatology since the 
Veteran's active service.  When a condition may be diagnosed by 
its unique and readily identifiable features, the presence of the 
disorder is not a determination "medical in nature" and is 
capable of lay observation.  In such cases, the Board is within 
its province to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding of 
service incurrence and continuity of symptomatology sufficient to 
establish service connection.  See Barr v. Nicholson, 21 Vet. 
App. 303 (2007).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).  To the extent that the Veteran is able to observe 
continuity of bilateral hearing loss and tinnitus, his opinion is 
outweighed by the competent medical evidence.  Simply stated, the 
Veteran's service treatment records (containing no competent 
medical evidence of bilateral hearing loss or tinnitus) and post-
service treatment records (showing no complaints, symptoms, 
findings or diagnoses associated with bilateral hearing loss or 
tinnitus for many years after service, and probative medical 
evidence providing a negative nexus opinion) outweigh the 
Veteran's contentions.

Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  While the Board 
is sympathetic to the Veteran's claims, and he is certainly 
competent to describe that which he experienced in service, any 
contentions by the Veteran that he has a current bilateral 
hearing loss disability and tinnitus that are related to noise 
exposure experienced during active service are not competent.  
There is no indication that the possesses the requisite medical 
knowledge or education to render a probative opinion involving 
medical diagnosis or medical causation.  See Cromley v. Brown, 7 
Vet. App. 376, 379 (1995); Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).

Given the medical evidence against the claim, for the Board to 
conclude that the Veteran's bilateral hearing loss and tinnitus 
are manifested as a result of service would be speculation, and 
the law provides that service connection may not be based on a 
resort to speculation or remote possibility.  38 C.F.R. § 3.102; 
Obert v. Brown, 5 Vet. App. 30, 33 (1993).

For the reasons and bases provided above, the evidence in this 
case weighs against the claims for service connection for 
bilateral hearing loss and tinnitus.  See Degmetich v. Brown, 104 
F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 
F.3d 1353 (Fed. Cir. 1998).  The evidence in this case is not so 
evenly balanced so as to allow application of the benefit of the 
doubt rule as required by law and VA regulations.  See 38 
U.S.C.A. §5107.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


